Citation Nr: 0106354	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

By rating decision of September 1973 the veteran was granted 
service connection for postoperative residuals of peritonitis 
and an abscess of the appendix with colon resection, intra-
abdominal adhesion, ulcerative colitis, possible stitch 
abscess and duodenal ulcer by history.  The disability was 
evaluated as 30 percent disabling.

In June 1999 the veteran filed a claim for an increased 
evaluation for this service-connected disability, service 
connection for additional disabilities due to the service-
connected disability and a total compensation rating based on 
unemployability.  By rating decision of January 2000, the RO 
reclassified the service-connected disability as Crohn's 
disease with cholelithiasis, and continued the 30 percent 
evaluation for the disability.  The RO granted service 
connection for nephrolithiasis and evaluated this disability 
as 10 percent disabling.  The RO also denied service 
connection for multiple disabilities on the basis that the 
claims were not well grounded.  Finally, the RO denied the 
veteran's claim for a total rating based on unemployability 
due to service-connected disabilities.

The veteran has appealed the denial of his claim for total 
rating based on unemployability.

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing law is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In September 1999 the veteran authorized the RO to obtain 
medical records from a number of health care providers.  
Thereafter, the RO only requested records from one health 
care provider, apparently based on its determination that the 
other health care providers did not possess records pertinent 
to the veteran's well-grounded claim for a total rating based 
on unemployability.  However, the authorization forms 
completed by the veteran indicate that some of the health 
care providers had treated the veteran for kidney problems.  
Since the veteran is service-connected for nephrolithiasis, 
the RO should have attempted to obtain records pertaining to 
treatment of the veteran for this condition.

The Board further notes that although the veteran was 
provided a VA examination in September 1999, the examiner did 
not provide an opinion concerning the impact of the veteran's 
service-connected disabilities on his ability to work.

The Board further notes that the claims denied as not well 
grounded in the January 2000 rating decision are eligible for 
readjudication under the VCAA if a request for such 
readjudication is filed by the veteran or a motion is made by 
the Secretary, not later than 2 years after the date of 
enactment of the VCAA.  In accordance with the policy of the 
Veterans Benefits Administration, the RO should develop and 
readjudicate these claims under the VCAA.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his service connection 
claims or his claim for a total rating.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
a copy of all identified medical records 
that have not been obtained previously, 
to specifically include the records of 
the health care providers identified in 
the VA Forms 21-4142 submitted in 
September 1999, who have not already been 
contacted.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran of this and request 
him to submit copies of the outstanding 
records.

3.  The RO should associate the veteran's 
VA vocational rehabilitation folder with 
the claims folder or include in the 
claims folder a copy of the records 
contained in the vocational 
rehabilitation folder.

4.  The RO should request the veteran to 
complete a new VA Form 21-8940.

5.  Then, the RO should undertake any 
other development required to comply with 
the VCAA, to include obtaining 
appropriate VA examinations to determine 
the etiology of the disabilities for 
which service connection is sought and 
the impact of the veteran's service-
connected disabilities on his ability to 
work.

6.  Then, the RO should readjudicate the 
veteran's service connection claims 
without regard to the prior denial of 
these claims in the January 2000 rating 
decision.  Then, the RO should 
readjudicate the claim for a total rating 
based on unemployability due to service-
connected disabilities unless it has been 
rendered moot.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
the decision on any of the veteran's 
service connection claims, the RO should 
issue a supplemental statement of the 
case for all issues in appellate status 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.  The veteran should be 
informed of the requirements to perfect 
an appeal with respect to any new 
issue(s) addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



